DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

State of the claims
Applicants reply dated August 18, 2021 amends claims 12-16, 1-19, 21, and 25.  All other claims stand as previously presented.
Claims 1-25 have bee presented in the instant application. Claims 1-11, 20, and 22-24 have been cancelled thereby leaving claims 12-19, 21, and 25 pending in the application.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 12-19, 21, and 25 are pending for prosecution on the merits.

Terminal Disclaimer
The terminal disclaimer filed on August 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 9,045,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald T. Shekleton (Reg. No. 27,466) on October 15, 2021.

Claim 13 is CANCELLED
Claim 14 is CANCELLED
Claim 15 is CANCELLED

Claim 15 (Currently Amended) A method of preparing shielded glass scaffolds comprising the steps of: 
	forming bioactive glass fiber and glass particle agglomerates composed of more than one glass compositions selected from the group consisting of silicate bioactive glass, borate bioactive glass, phosphate bioactive glass, 45S5, and S53P4;
a. placing the agglomerates in a crucible and heating to above the glass transition temperature and below the glass melt temperature, and then cooling to form sintered agglomerates; 
b. dropping the sintered agglomerates through a flame for a period of time of between 0.01 sec to .25 sec with a temperature of about 3600°F to 5600°F; 
c. cooling and collecting the resulting shielded glass scaffolds.

Claim 25 is CANCELLED

Reasons for Allowance
Claims 12 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In the reply dated August 18, 2021 at page 5, Applicant argues that each of claims 12 requires a step of dropping sintered glass agglomerates through a flame with a temperature of about 3600-5600oF for a period of time of 0.01 to 0.25 seconds.  Applicant argues that the prior art to Pitaknen does not teach the fabrication of a shielded glass particles in accordance with the presently claimed invention.  To this end, Applicant asserts that Pitaknen teaches complete melting of the bioactive glass particles (see Results and Discussion section at page S832) whereas the presently claimed melting conditions provide for a shielded glass particle (i.e. a glass, glass-ceramic, or ceramic bead with an internal porous scaffold microstructure that is surrounded by an amorphous shield per paragraph [0014], [0016], [0034] in the original disclosure and as depicted at figure 7 of the application).  The Examiner is in agreement.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.